DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed Provisional Application No. 62/651,982 and 62/651,987 filed 04/03/2018 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) has been acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/09/2019, 10/25/2019  are in compliance with the provisions of 37 CFR 1.97. 
Applicant should note that the large number of references listed in the attached IDS dated 10/09/2019 has been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). 
Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action. Please see MPEP 2004, which in part provides guidance as follows:
It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to
Applicant’s attention and/or are known to be of most significance. See Penn Yan Boats,
Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff ’d,

cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).
This information is necessary for examination in order to fulfill Applicant's request for consideration of all 162 US patent documents, 131 Foreign patent documents and 159 Non-Patent Literatures cited in that IDS.
	Drawings
The drawings are objected to because (Fig.5) uses reference designator (156) for indicating treatment area as well as Motor drive electronics, the written specification also uses the reference designator (156) in nine different places to refer treatment are except in ¶:[0040] where it uses the same designator for denoting motor drive electronics or component.
Drawing needs to be amended with a new reference designator for Motor Drive Electronics and specification also needs to be amended to reflect that change.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim-9 recites the limitation “removes the hard tissue at a rate in a range from 0.5 g/sec to 5 g/sec”, it is unclear from the recitation what is that rate ‘g/sec’ stands for, and what are the conditions such as the power of the laser radiation and time of exposure to cause that rate of hard tissue removal.
The specification also recites the same terminology in (¶:[0008] & [0013]) without elaborating what kind of range is that, and what causes that rate of removal. 
A Google search for that terminology reveals it could be a unit for mass flow rate, where, unit of mass is in gram. For examination that limitation will be considered as gram per second or (gm/sec), and any laser radiation which causes a rate of removal within the claimed range, will be considered to fulfil that limitation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 11, 14, 16-19 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over the publication (US 2013/0059264 A1) by Monty in view of the publication (US 2018/0049642 A1) by MAK. 
Regarding claim-1 Monty discloses a laser-based treatment system for treating a tissue (¶:[0002] the invention relates to a treatment system for hard and soft tissue using pulsed laser), 
the system comprising: a laser source for generating a laser beam, a hand piece optically connected to the laser source (Fig.1) shows a hand piece used for treating with laser, and (¶:[0049]) recites laser diodes (14) are mounted in the hand-piece for generating laser; 
and comprising (i) an optical component for directing the laser beam at a treatment surface of the tissue (¶:[0023]) recites, the device includes two mirrors for directing laser  beam towards dental tissue to be treated, (Fig.1) shows the two mirrors (10 & 11);
(ii) an imaging system for imaging the treatment surface (¶:[0037-0038] recites, an imaging system is integrated into the hand piece, and the operator of the laser device can view the received images of the treatment area); 
a controller for controlling at least one parameter of the laser-based treatment system (¶:[0013] recites, a computer-controlled optical system to direct a laser beam to a selected treatment area, the energy profile of the laser beam at or near the treatment surface is controlled by adjusting the focal point of the laser beam); 
Monty does not specifically disclose: at least one of a linear polarizer and a circular polarizer adapted to polarize the laser beam.
However, MAK discloses a system for identifying a suitable surgical location and/or trajectory for proceeding with a surgical procedure based on local polarization-sensitive optical coherence tomography imaging (Abstract), wherein he discloses, the system provide polarized laser emission using polarizer (¶:[0010-0011]), 
MAK further teaches, a frequency sweeping laser source outputs a beam that passes through a polarizer to create a linearly polarized light (¶:[0063]), and the linearly polarized beam passes through a scanner incorporating a collimator to collimate the light, and a quarter wave plate at 45° which sets the laser light  to a circular polarization state going into the tissue sample (¶:[0067]).
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hand-piece of Monty to equip with linear and circular polarizer to polarize the light beam which would maximize tissue organization contrast in OCT imaging by focusing more power in a direction of optical anisotropy in tissue, as taught by MAK (¶:[0071] & [0074]).
Regarding claim-2 Monty in view of MAK discloses the system of claim-1, Monty further discloses wherein the laser beam comprises a wavelength in a range from 9μm to 11μm (Fig.7) shows table which lists various parameters of the laser system and the ranges of the parameters, one of the parameter is wavelength of laser used which is 9μm to 10μm. 
Regarding claim-3 Monty in view of MAK discloses the system of claim-1, Monty further discloses wherein the laser-based treatment system is adapted to ablate the tissue (¶:[0025] recites, the laser beam is used for ablating dental tissue including soft tissue and hard tissue).
Regarding claim-4 Monty in view of MAK discloses the system of claim-1, Monty further discloses wherein the laser-based treatment system is adapted to assist with insertion of a bone prosthesis (¶:[0036] recites, the laser is used for different dental procedures of cutting or ablating soft, hard or osseous tissue for decontamination of periodontal pockets) which are considered as bone prosthesis process.
Regarding claim-5 Monty in view of MAK discloses the system of claim-4, Monty further discloses wherein the imaging system is adapted to provide guidance and visualization of alignment for insertion of the bone prosthesis, the imaging system shines light in the viewing the area of the dental tissue being treated, and the control system uses a feedback to control the movement of laser beam to only affected dental area for effectively treating as recited in (¶:[0041]  & [0053]).
Regarding claim-6 Monty in view of MAK discloses the system of claim-5, Monty further discloses wherein the laser beam comprises a wavelength in range from 400nm to 1μm (¶:[0020] recites, laser beam can be obtained from a gas or a laser diode in the range of about 500 nm up to about 700 nm).
Regarding claim-7 Monty in view of MAK discloses the system of claim-6, Monty further discloses wherein the laser beam comprises at least one of a single wavelength and a broadband of multiple wavelengths (¶:[0008] recites, single wavelength, multiple wavelength and or q-switched continuous and pulsed laser are used for dental procedures. 
Regarding claim-8 Monty in view of MAK discloses the system of claim-1, Monty further discloses wherein the tissue comprises a hard tissue (¶:[0025] recites, ablated tissue can be hard tissue).
Regarding claim-10 Monty in view of MAK discloses the system of claim-8, Monty further discloses wherein the tissue comprises a hard tissue (¶:[0025] recites, ablated tissue can be soft tissue, hard tissue, or both).
Regarding claim-11 Monty in view of MAK discloses the system of claim-10, Monty further discloses wherein the tissue comprises at least one of bone, muscle, tendon, cartilage, skin, and/or connective tissue (¶:[0036] recites, laser is used for ablating  osseous bone).
Regarding claim-14 Monty in view of MAK discloses the system of claim-1, Monty further discloses wherein the laser source comprises a CO2 laser source (¶:[0020] recites, laser used for treatment may be a CO2 laser beam).
Regarding claim-16 Monty in view of MAK discloses the system of claim-1, Monty further discloses wherein the laser beam comprises a pulse length in a range from 5μs to 1,000μs (Fig.7) shows a table which lists different parameters of the treatment laser, where it recites pulse length of the laser is in the range of 0.1μs to 30μs.
Regarding claim-17 Monty in view of MAK discloses the system of claim-1, Monty further discloses wherein the laser beam comprises a pulse energy in a range from 10mJ to 100,000mJ (Fig.7) shows a table which lists different parameters of the treatment laser, where it recites the pulse energy of the treatment laser has arrange from 0.1mJ to 30mJ.
Regarding claim-18 Monty in view of MAK discloses the system of claim-1, Monty further discloses wherein the laser beam comprises a pulse repetition rate of 0.1kHz to 4kHz (Fig.7) shows a table which lists different parameters of the treatment laser, where it recites the pulse repetition rate of the laser has a range of 0.1kHz to 4kHz.
Regarding claim-19 Monty in view of MAK discloses the system of claim-1, Monty further discloses wherein the optical component comprises at least one of a galvanometer and a turning mirror (¶:[0047] recites, a galvanometer is used for adjusting positions of the spinning mirrors).
Regarding claim-38 Monty discloses a method of treating a tissue using a laser-based treatment system (¶:[0022] recites, the present invention feature a method for dental tissue treatment using laser).
Rest of the limitations of the current claim are similar to the combined limitations of claims 1 and 2, Monty in view of MAC disclose those limitations, as discussed above.  
Claims 12 and 13  are rejected under 35 U.S.C. 103 as being unpatentable over Monty in view of MAK. and further in view of publication (CN 109803600 A) by Chipper et al.
Regarding claim-12 Monty in view of MAK discloses the system of claim-11, Monty or MAK does not disclose wherein the laser-based treatment system is adapted to excise at least one of cartilage and bone in a procedure selected from the group consisting of a joint preparation, a femur osteotomy, and a humerus osteotomy.
However, Chipper discloses a system for treating a bone tissue using laser (Abstract), wherein he teaches, use of laser for cartilage excise and joint preparation by osteotomy of femoral bone (Pg.20, lines: 55-57). It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to use the laser treatment device of Monty and MAK for doing femoral osteotomy by cutting cartilage, because with laser can be guided for precise cutting of cartilage, as taught by Chipper (Pg.13, lines: 16-18).
Regarding claim-13 Regarding claim-12 Monty in view of MAK discloses the system of claim-11, Monty or MAK does not disclose wherein the laser-based treatment system is adapted to at least of prepare and expose joint cartilage, however Chipper teaches, active laser is used for ablation of joint tissue such as cartilage and ligaments (Pg.19, lines: 25-29). It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined invention of Monty and MAK for doing femoral osteotomy by cutting cartilage, because with laser can be guided for precise cutting of cartilage, as taught by Chipper (Pg.13, lines: 16-18).
Claims 9, 15  is rejected under 35 U.S.C. 103 as being unpatentable over Monty in view of MAK. and further in view of publication (US 20110189628 A1) by the same inventor Monty (which will be referred as Monty-2 going forward). 
Regarding claim-9 Monty in view of MAK discloses the system of claim-1, Monty or MAK does not disclose wherein the laser beam removes the hard tissue at a rate in a range from 0.5 g/sec to 5 g/sec.
However, Monty-2 discloses an improved dental laser system has been developed to cut enamel quickly and precisely (Abstract). 
Monty teaches hard tissue is removed at a rate of 0.5 gm/sec using laser ablation, as recited in (¶:[0019]). 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined system of Monty and MAK  for  removing tissue using laser at a rate suitable for explosive vaporization, as taught by Monty-2 (¶:[0017]).    
Regarding claim-15 Monty in view of MAK discloses the system of claim-1, Monty or MAK does not disclose wherein the laser source comprises at least one of a HeNe laser source, an argon laser source, a UV laser source, an Er-Y AG laser source, and an excimer laser source, however Monty-2 teaches (¶:[0069] use of ER-YAG laser), it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined system of Monty and MAK to use ER-YAG lase for dental tissue ablation because that will give faster removal rate, as taught by Monty-2 (¶:[0069]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHED KABIR whose telephone number is (469)295-9117.  The examiner can normally be reached on Monday-Friday: 9:30-6:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Z.K./ Zahed Kabir
Examiner
Art Unit 3792



/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792